Title: To George Washington from Colonel John Neilson, 26 June 1778
From: Neilson, John
To: Washington, George


                    
                        Sir
                        Inglish Town within 6 Miles of Monmouth Courtho⟨use⟩26 June 1778 1 OClock P. M.
                    
                    By order of Major Genel Dickinson I marcht a small Detachment of Militia consisting of about 200 Men on this Road to Endeavour to gain the Front of the Enemy to throw what Obstructions we could in their way, I got to this Place About one hour Since, and by the best Intelligence I can get am Inform’d the Main body of them are at Monmouth Courthouse and cant find that they are Advanced beyound that, So that we are at a Loss to know what Rout to take have horsemen out to Observe their March, if they take the Middletown Road I shall be able to gain their front, if they take the Shrewsbury Road I shall not, in this Situation shall be glad of your Excellency’s Directions I am informed About 100 Monmouth Militia are on their March within a small Distance  of this Place who have left their Quarters at T[r]enton falls in Shrewsbury not knowing the Situation of Our Army, your Directions to them shall be Imediately Executed—your most obedt Servt
                    
                        John Neilson Coll 2d Bat. Midl. Mil.
                    
                